Dear Ms. Ward:
Pursuant to a Resolution by the Louisiana State Board of Examiners of Psychologists (hereinafter referred to as the "Board"), you have requested an Attorney General's Opinion regarding the legality of the following proposed regulation.
  § Chapter 2.  Reciprocity. 201.A.
  2.  That he/she is a psychologist licensed in another state or territory of the U.S. or a Canadian province who has met the requirements for and holds a current Certificate of Professional Qualification in Psychology (CQP) issued by the Association of State and Provincial Psychology Boards (ASPPB).
Pursuant to LSA-R.S. 37:2352(C)(1), the Board is authorized to adopt such rules and regulations not inconsistent with the law as may be necessary to effect the provisions of that Chapter.  The proposed regulation relates to the reciprocity of psychologists licensed in other jurisdictions.
LSA-R.S. 37:2356 provides the statutory mandates for the licensure of psychologists.  We have previously noted Attorney General Opinion No. 96-8, that LSA-R.S. 37:2356 is silent regarding licensure reciprocity with other states.  However, in that opinion we concluded LSA-R.S. 37:2352(C)(1) would allow the Board to enter into reciprocity agreements with other states requiring equal qualifications for licensure as set forth in LSA-R.S. 37:2356.
Consistent with that same reasoning, a regulation promulgated to allow reciprocity to those individuals who have met the requirements for and hold a current Certificate of Professional Qualification in Psychology issued by the referenced Association should be valid as long as the requirements of that Association in holding this certificate are equal to those established by the Board.
However, one point of caution must be raised relative to the potential inclusion of non-U.S. citizens that may fall under the proposed regulation.  LSA-R.S. 37:2356(A)(3) mandates an applicant for licensure must be a "citizen of the United States or has declared his intention to become a citizen."  Non-citizens that may qualify under the proposed regulation for reciprocity must also be held to this statutory requirement to obtain licensure.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl